ARTICLES SUPPLEMENTARY OF PRINCIPAL INVESTORS FUND, INC. Principal Investors Fund, Inc., a Maryland Corporation having its principal office in this state in Baltimore City, Maryland (hereinafter called the Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland, that: FIRST: On the 13th day of June 2005, and on the 12th day of December 2005, resolutions were unanimously approved by the Board of Directors, in accordance with Section 2-105(c) of Maryland General Corporation Law, authorizing amendment to the Articles of Incorporation of this Corporation. The purpose of the amendments is to (i) increase the number of authorized shares of the Select, Preferred, Advisors Select, Advisors Preferred, Advisors Signature, J and Institutional share classes for the Ultra Short Bond Fund series of the Corporation, (ii) add Class A shares to the Ultra Short Bond Fund series of the Corporation and authorize the issuance of one hundred million (100,000,000) shares of such Class by such series, and (iii) add Class B shares to the Principal LifeTime 2050 Fund series and the Principal LifeTime Strategic Income Fund series of the
